DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 5 October 2022, with respect to the indefiniteness rejections of claims 1 have been fully considered and are persuasive.  The rejection of 5 July 2022 has been withdrawn. 

Applicant's arguments filed with respect to the prior art rejections of claims 1 and 10 have been fully considered but they are not persuasive. With regards to claims 1 and 10, applicant argues that the addition of a spring leg bump as disclosed by Akagi would render the torsion spring of the child security mechanism disclosed by Nagaoka inoperable. However, one of ordinary skill in the art would find it obvious to use the teaching of Akagi to add a functional spring leg bump, for example by using a spring leg bump to better secure the spring leg to the reinforcement rib of the child lock lever, as described in the rejection below. Absent further structural or functional limitations, the mere presence the claimed spring leg bump does not appear to distinguish the instant invention over the prior art of record. Thus claims 1 and 10 remain rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitations "one of the spring legs" and “the other leg”.  There is insufficient antecedent basis for these limitations in the claim. Appropriate clarification is required.

Claims 11 and 13-14 are rejected for their dependence on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka (US-20180245378-A1) in view of Damboiu (US-20180038137-A1) in further view of Akagi (DE-102017125549-A1) in further view of Kiekert (DE-202011003361-U1).

With regards to claim 1, Nagaoka discloses a vehicle latch assembly (1 Figure 1) comprising: 
a plurality of levers (outside lever 26 of Figure 2, outside sub lever 27, child security actuator lever 36 and release lever 19 of Figure 4) for transferring actuation forces to open and close the vehicle latch assembly, (“if the opening operation of the outside handle is carried out, the release lever 19 moves to the upper release position through the outside lever 26 and the outside sub lever 27, and the pole 10 rotates in the direction that the pole 10 being disengaged from the latch, then the door D can be opened.” [PP 0056])
at least one of the plurality of levers formed of at least one polymer, (“the childproof lock mechanism 22 comprises: a childproof lever 36 made of a synthetic resin” [PP 0074]. Resin is a polymer.)
wherein the plurality of levers includes a child lock engage lever (363 Figure 8); and 
an actuator housing (12 Figure 1) and 
a cover (11 Figures 3, 21), 
the vehicle latch assembly reducing sound, reducing release effort, and reducing water intrusion (The cover 11 reduces sound and water intrusion. The plurality of lever arms provides a mechanical advantage that reduces release effort.);
a child security mechanism (including child security actuator lever 36 and torsion spring 38, Figure 8) having a torsion spring (38 Figure 8) connecting (the torsions spring 38 connects the child security actuator lever 36 to the release actuating member 37, Figure 16) the child security mechanism to an inner release mechanism (including release actuating member 37 and inner release lever 21, Figure 16), the torsion spring having a first leg (382 Figure 8) and a second leg (381 Figure 8);
wherein, the first leg (382 Figure 8) of the torsion spring interacts (via release actuating member 37, Figure 17) with an inner release lever (21 Figure 17) of the inner release mechanism and the second leg (381 Figure 8) of the torsion spring interacts on a child security actuator lever (36 Figure 8) of the child security mechanism as a cantilever bar (with its top end free, Figure 8). 
Nagaoka does not disclose that the actuator housing assembly includes a water deflector enclosing a connection between the actuator housing and the cover.
However, Damboiu discloses a similar vehicle latch assembly with child locking that also includes a water deflector (13 Figure 4) enclosing a connection between the actuator housing (10 Figure 4) and the cover (11 Figure 4),
wherein the water deflector has a pair of side walls (the ‘front’ wall and ‘inside’ wall of water deflector 13 according to the orientation presented in Figure 5) that extend over portions of the actuator housing and the cover (Figures 5 and 13 show that the side walls of the water deflector extend over both the housing 10 and cover 11) and the pair of side walls are joined to each other by a portion (the top surface of 13, Figure 5) of the water deflector that forms an exterior of the vehicle latch assembly (Figure 2 shows the top surface of water deflector 13 defines an exterior of the vehicle latch assembly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the water deflector of Damboiu to the vehicle latch of Nagaoka. One would have been motivated to make this addition to reduce the ability of water to enter the latch.
Nagaoka does not disclose that the torsion spring has a bump which accommodates the child security mechanism in either a locked or unlocked position.
However, Akagi discloses a similar vehicle latch assembly with a child lock lever (50 Figure 10) connected to the latch by a torsion spring (62 Figure 10) with a leg (64 Figure 10) having a bump.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torsion spring leg of Nagaoka, as modified, by adding the bump of Akagi. One would have been motivated to make this modification in order to better secure the torsion spring leg to the child security actuator lever, for example by having a bump to fit around the reinforcement rib (365 Figure 8 – Nagaoka). Thus, the bump in the second leg (381 Figure 8 – Nagaoka) accommodates the child security mechanism in either the locked (Figure 18 – Nagaoka) or unlocked (Figure 16 – Nagaoka) position.
Nagaoka, as modified, does not teach a seal foam mounted to an exterior surface of the water deflector.
However, Kiekert discloses a vehicle latch including a housing (13 Figure 3), a cover (14 Figure 3), and a water deflector (16 Figure 3), and further including a seal foam (15 Figure 3) mounted to an exterior surface of the water deflector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the seal foam of Kiekert to the latch assembly of Nagaoka, as modified. One would have been motivated to make this addition to add a sealing element of variable thickness that fills the gap between the latch assembly and vehicle door components, in order to account for manufacturing tolerances of the metal and plastic components of the door and latch assembly (Para 0047).
Thus, Nagaoka, as modified, teaches a seal foam mounted to an exterior surface of the water deflector.
	
With regards to claim 2, Nagaoka, as modified, teaches the vehicle latch assembly of claim 1, 
wherein at least one of the plurality of levers include at least one reinforcement rib. (Figure 8 shows that the child security actuator lever 36 include a reinforcement rib 365. – Nagaoka)

With regards to claim 3, Nagaoka, as modified, teaches the vehicle latch assembly of claim 1, 
wherein the plurality of levers includes an intermittent lever (such as release lever 19, Figure 4 – Nagaoka)

With regards to claim 4, Nagaoka, as modified, teaches the vehicle latch assembly of claim 1, 
wherein the plurality of levers includes an outer release lever (26 Figure 2 – Nagaoka).

With regards to claim 5, Nagaoka, as modified teaches the vehicle latch assembly of claim 1, 
wherein the plurality of levers includes the inner release lever (21 Figure 4 – Nagaoka).

With regards to claim 6, Nagaoka, as modified, teaches the vehicle latch assembly of claim 1, 
wherein at least one of the plurality of levers (the child security actuator lever 36, Figure 9 – Nagaoka) includes a curved interface surface (366 Figure 9) for contacting a bolt (The release actuating member 37, Figure 9, is a cylindrical protrusion that constitutes a bolt. This interpretation is consistent with the bolt 59 of the instant specification.), the curved interface surface formed of a polymer. (The child security actuator lever 36 is formed of resin, a polymer.)
	
With regards to claim 7, Nagaoka, as modified, teaches the vehicle latch assembly of claim 1, 
wherein the water deflector includes at least one bend (13 Figure 4 of Damboiu points to both the water deflector and a bend).

With regards to claim 10, Nagaoka discloses a vehicle latch assembly (1 Figure 1) comprising: 
a plurality of levers (outside lever 26 of Figure 2, outside sub lever 27, child security actuator lever 36 and release lever 19 of Figure 4) for transferring actuation forces to open and close the vehicle latch assembly, (“if the opening operation of the outside handle is carried out, the release lever 19 moves to the upper release position through the outside lever 26 and the outside sub lever 27, and the pole 10 rotates in the direction that the pole 10 being disengaged from the latch, then the door D can be opened.” [PP 0056])
at least one of the plurality of levers formed of at least one polymer, (“the childproof lock mechanism 22 comprises: a childproof lever 36 made of a synthetic resin” [PP 0074]. Resin is a polymer.)
at least one of the plurality of levers include at least one reinforcement rib; (Figure 8 shows that the child security actuator lever 36 include a reinforcement rib 365.) 
an actuator housing assembly (12 Figure 1); 
a child security mechanism (22 Figure 9) having a torsion spring (38 Figure 9) connecting the child security mechanism (specifically the child security actuator lever 36, Figure 9) to an inner release mechanism (the release actuating member 37, Figure 9, is part of an inner release mechanism.);
wherein, one of the spring legs (382 Figure 8) of the torsion spring interacts (via release actuating member 37, Figure 17) with an inner release lever (21 Figure 17) of the inner release mechanism and the other leg (381 Figure 8) interacts on a child security actuator lever (36 Figure 8) of the child security mechanism as a cantilever bar (with its top end free, Figure 8). 
Nagaoka does not disclose that the actuator housing assembly includes a water deflector enclosing a connection between the actuator housing and the cover.
However, Damboiu discloses a similar vehicle latch assembly with child locking that also includes a water deflector (13 Figure 4) enclosing a connection between the actuator housing (10 Figure 4) and the cover (11 Figure 4),
wherein the water deflector has a pair of side walls (the ‘front’ wall and ‘inside’ wall of water deflector 13 according to the orientation presented in Figure 5) that extend over portions of the actuator housing and the cover (Figures 5 and 13 show that the side walls of the water deflector extend over both the housing 10 and cover 11) and the pair of side walls are joined to each other by a portion (the top surface of 13, Figure 5) of the water deflector that forms an exterior of the vehicle latch assembly (Figure 2 shows the top surface of water deflector 13 defines an exterior of the vehicle latch assembly). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the water deflector of Damboiu to the vehicle latch of Nagaoka. One would have been motivated to make this addition to reduce the ability of water to enter the latch.
Nagaoka, as modified, does not teach a seal foam mounted to an exterior surface of the water deflector.
However, Kiekert discloses a vehicle latch including a housing (13 Figure 3), a cover (14 Figure 3), and a water deflector (16 Figure 3), and further including a seal foam (15 Figure 3) mounted to an exterior surface of the water deflector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the seal foam of Kiekert to the latch assembly of Nagaoka, as modified. One would have been motivated to make this addition to add a sealing element of variable thickness that fills the gap between the latch assembly and vehicle door components, in order to account for manufacturing tolerances of the metal and plastic components of the door and latch assembly (Para 0047).
Thus, Nagaoka, as modified, teaches a seal foam mounted to an exterior surface of the water deflector.
Nagaoka, as modified, does not disclose that the torsion spring has a bump which accommodates the child security mechanism in either a locked or unlocked position.
However, Akagi discloses a similar vehicle latch assembly with a child lock lever (50 Figure 10) connected to the latch by a torsion spring (62 Figure 10) with a leg (64 Figure 10) having a bump.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the other torsion spring leg of Nagaoka, as modified, by adding the bump of Akagi. One would have been motivated to make this modification in order to better secure the torsion spring leg to the child security actuator lever, for example by having a bump to fit around the reinforcement rib (365 Figure 8 – Nagaoka). Thus, the bump in the other leg (381 Figure 8 – Nagaoka) accommodates the child security mechanism in either the locked (Figure 18 – Nagaoka) or unlocked (Figure 16 – Nagaoka) position.

With regards to claim 11, Nagaoka, as modified, teaches the vehicle latch assembly of claim 10, 
wherein the water deflector includes at least one bend (13 Figure 4 of Damboiu points to both the water deflector and a bend).

With regards to claim 13, Nagaoka, as modified, teaches the vehicle latch assembly of claim 10, 
wherein the plurality of levers includes at least one of an intermittent lever, an outer release lever, the inner release lever (21 Figure 17 – Nagaoka), and a child lock engage lever.
	
With regards to claim 14, Nagaoka, as modified, teaches the vehicle latch assembly of claim 13, 
wherein at least one of the plurality of levers (the child security actuator lever 36, Figure 9 – Nagaoka) includes a curved interface surface (366 Figure 9) for contacting a bolt (The release actuating member 37, Figure 9, is a cylindrical protrusion that constitutes a bolt. This interpretation is consistent with the bolt 59 of the instant specification.), the curved interface surface formed of a polymer. (The child security actuator lever 36 is formed of resin, a polymer.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH HOROWITZ/Examiner, Art Unit 3675  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673